Citation Nr: 1328404	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968. 

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) on appeal 
from a rating decision issued by the VA Regional Office (RO) 
in St. Petersburg, Florida.  The Veteran testified before 
the undersigned Veterans Law Judge in a hearing at the RO in 
May 2012; a transcript of the hearing is of record.

This issue was previously before the Board in November 2012, 
at which time it was remanded for additional development.  
The matter is now returned to the Board for further 
appellate consideration.

The Virtual VA electronic claims file has been reviewed; a 
review of the documents reveals that it contains VA 
treatment records pertinent to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, an additional remand for further development 
is required in this case.  

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Veteran attests that he developed PTSD due to 
witnessing the sexual assault of a young German female by 
numerous U.S. military personnel while stationed in Germany 
between 1966 and 1968.

The issue was remanded in November 2012, in part for VA to 
attempt to independently verify the Veteran's alleged 
stressor.  In March 2013 the AMC submitted a request to the 
U.S. Army Crime Records Center for reports of investigation 
into the rape of an underage German female in the fall of 
1968.  The U.S. Army Crime Records Center responded by 
providing extensive records and testimony pertaining to the 
rape a German female in November 1968 by 5 or 6 U.S. 
servicemen.  

Unfortunately, this evidence is irrelevant to the current 
issue, as the Veteran's personnel records indicate that he 
could only have been stationed in Germany between November 
1966 and May 1968.  Although the AMC apparently based their 
request for information on the Veteran's December 2012 
statement in which he wrote that the incident occurred in 
the fall of 1968 because his photos showed "leaf off trees," 
in other statements the Veteran clearly indicates that he 
does not know exactly when the event occurred.  He initially 
stated that the event occurred in 1966 or 1967, although 
later statements suggest that he believes it to have 
happened soon before he was sent to Fort Huachuca, Arizona, 
in May 1968.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  While it is substantial 
compliance, not absolute compliance, that is required, in 
this case the failure of the AMC to request corroboration of 
the Veteran's alleged stressor within its appropriate 
timeframe defeats the very purpose of the request, as the 
Veteran clearly could not have been present at any event 
occurring in the fall of 1968 in Germany, and therefore 
constitutes a failure to substantially comply.  See D'Aries 
v. Peake, 22 Vet. App. 97 (2008).  

The RO/AMC should therefore again contact the U.S. Army 
Crime Records Center and request any reports of 
investigations of sexual assault of a German female 
occurring in Karlsruhe, Germany between November 1966 and 
May 1968.  If that is too big a period, the search should be 
between the fall of 1967 and spring of 1968.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to 
independently verify the occurrence of the 
Veteran's alleged stressor relating to 
witnessing the alleged sexual assault of a 
German civilian by multiple U.S. military 
personnel in Karlsruhe, Germany between 
November 1966 and May 1968 by requesting 
investigation records from the U.S. Army 
Crime Records Center.  (If that is too big 
a search period, it is requested that a 
search be made at least from the fall of 
1967 to spring of 1968.  Any additional 
action necessary for independent 
verification of these stressors should be 
accomplished.  If the search for 
corroborating evidence leads to negative 
results, the RO/AMC should notify the 
Veteran of this fact, explain the efforts 
taken, and describe further action (if 
any) to be taken.  If it is determined 
that there is no further reasonable action 
that can be taken, that too should be set 
forth and appellant informed.

2.  After associating with the claims file 
all available records and/or responses 
received, the RO/AMC should prepare a new 
report detailing the occurrence of any 
specific in-service stressful experience 
deemed established by the record, if 
verified.  This report is then to be added 
to the Veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience is verified, then the 
RO/AMC should so state in its report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  After completing the requested 
actions, the RO/AMC should readjudicate 
the claim in light of all pertinent 
evidence.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case.  An 
appropriate period of time shall be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


